          20-12157-jlg      Doc 26      Filed 10/29/20 Entered 10/29/20 17:20:02                 Notice of
                                        Possible Dividends Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Flywheel Sports Parent, Inc.                        CASE NO.: 20−12157−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 7
82−3269114
                                                           TRUSTEE:

                                                           Angela G. Tese−Milner
                                                           Law Offices of Angela Tese−Milner, Esq.
                                                           735 Wickham Avenue
                                                           P.O. Box 35
                                                           Mattituck, NY 11952

                                                           Telephone: (212) 475−3673




                       NOTICE OF POSSIBLE PAYMENT OF DIVIDENDS
                           AND OF LAST DATE TO FILE CLAIMS



        To the creditors of the above named debtor:

        As a result of the administration of the debtor's estate, a dividend to creditors now appears possible. You are
        hereby advised of the opportunity to file a claim in order to share in any distribution. A creditor must file a
        Proof of Claim whether or not the debt is included in the list of creditors filed by the debtor.

        The Proof of Claim must be filed on or before February 1, 2021.

        Please take further notice that if you have a Proof of Claim on file or one has been filed on your behalf, do
        not file again.

        A Proof of Claim form has not been included with this notice but one is available online at
        www.uscourts.gov and on the court's website, www.nysb.uscourts.gov. All Proofs of Claim must be filed
        electronically on the Court's website or mailed to the court at the above address.




Dated: October 29, 2020                                    Vito Genna
                                                           Clerk of the Court
